TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00139-CR


                                   Randall Jones, Appellant

                                                v.

                                  The State of Texas, Appellee


              FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-DC-17-302455, THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Randall Jones has filed a notice of appeal from the trial court’s dismissal

of his murder charge.1 In criminal cases, unless expressly authorized by statute, appellate courts

only have jurisdiction to review judgments of conviction. Abbott v. State, 271 S.W.3d 694, 696

(Tex. Crim. App. 2008) (“The standard for determining jurisdiction is not whether the appeal is

precluded by law, but whether the appeal is authorized by law.”); Glaze v. State, 675 S.W.2d 768,

769-70 (Tex. Crim. App. 1984) (holding that neither court of appeals nor court of criminal

appeals has jurisdiction to consider merits of case unless there is a conviction from which to

appeal); see Tex. Code Crim. Proc. art. 44.02 (“A defendant in any criminal action has the right

       1
          The charge was refiled against Jones in cause number D-1-DC-19-904002, which
resulted in a judgment of conviction and, on February 12, 2019, the imposition of a forty-year
prison term. See Tex. Penal Code § 19.02. In separate cause numbers in the trial court, Jones
was also charged and convicted on February 12 of aggravated assault with a deadly weapon—
family violence and aggravated assault with a deadly weapon. See id. § 22.02. Jones has
separately filed notices of appeals from these judgments of conviction, and his appeals have been
assigned cause numbers in this Court (03-19-00140-CR, 03-19-00141-CR, and 03-19-00199-CR).
of appeal under the rules prescribed . . . .”). The order that is the subject of this appeal is not a

judgment of conviction, and there is no statute authorizing this appeal. Accordingly, we dismiss

this appeal for want of jurisdiction.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: August 23, 2019

Do Not Publish




                                                 2